Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 Claims 9, 10, 19 and 20 have been amended.  Claims 9, 10, and 19-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of amendment the Examiner withdraws the art rejections towards YAMAGAMI.  YAMGAMI teaches adding particulates to paper in a dry state after defibrating.  The claims require the particulates to be present during defibrating.
The Examiner upon further consideration has reintroduced the HUSBAND reference as it does mention dry defibrating [0018, 0047, 0103].  HUSBAND does fail to teach or fairly suggest claims 21-24.   While HUSBAND discussed recycled pulp [0017] this could be interpreted (and likely would be the artisan of ordinary skill) as recycled pulp after treatment to remove ink and other foreign materials not as recycled paper to be treated.  
The Examiner maintains the 112 rejections.  The applicant changed from “dry manner” to “dry state”.  It is still unclear as to what amount of water is allowed to be considered “dry” by the applicant.  The specification [instant spec 0049] states that dry means without a large amount of water.  However, then the interpretation of “large” is in question.  For the purpose of 

Allowable Subject Matter
Claims 21-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not suggest using the mix of powders to absorb foreign materials and then remove them therefrom in a dry process.  There are many wet processes that do this for example absorbing pitch on talc.  The Examiner notes that the “dry” term of the claim is important for allowance.  Therefore the applicant needs to better define what dry should be interpreted as.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9, 10, 19, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
AJA 35 U.S.C. 112, the applicant), regards as the invention.

In claims 9, 10, 19, and 20-24 the applicant claims “dry”. The scope of dry is not clear in
light of the specification which states “dry” means processing without ”a large amount of water”
[instant spec 0049]. Since it is not clear how much a large amount of water is the claim is unclear.  For purpose of examination the Examiner interprets dry to be 80% solids (i.e. less than 20% water total weight).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 9, 10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2012/0012031 HUSBAND et al., hereinafter HUSBAND
As for claim 9 and 19, HUSBAND discloses treating cellulosic fibers in a grinder with a particulate material (i.e. a first powder) and the particulate grinding medium (i.e. second powder) [0047].  HUSBAND discloses multiple types of grinding units that can be used [0056].  The fibrous substrate, grinding media, and inorganic particulates are all supplied into the grinder vessel [0072].
HUSBAND discloses that the fibrous cellulosic substrate is microfibrillated during treatment in the mill therefore the Examiner interprets this system as a defibrating mill (i.e. during defibrating).  Further, the cellulosic material may be from a beater or mechanical pulp refiner [0018], therefore the powder addition system can also be considered after a defibrator.  
HUSBAND states that this process can be done dry [0018,0047,0103].
The inorganic particulate material (first powder) can preferably be 2 microns or less [0028].  The inorganic particulate material (first powder) can be calcium carbonate [0022-0024].
The particulate grinding medium (second powder) can preferably be 0.2 mm to 4.0 mm [0048]; therefore the first and second powders have different sizes.  The particulate grinding medium (second powder) can a hard material including ceramics such as alumina, zirconia and silicate [0047]; therefore the first and second powders are different materials.   The Examiner interprets the particulate grinding medium of HUSBAND as a powder.  The applicant does not 
Subsequent to the grinder is a classifier which can remove the grinding media (second powder) [0058-0059] from the microfibrillated cellulose and inorganic particles (first powder).
As for claims 10 and 20, the microfibrillated cellulose and inorganic particulate material can be used to make paper [0106].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748